DETAILED CORRESPONDENCE
This office action is in response to applicant’s filing dated February 24, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 1, 3, 9-14, and 16-21 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed February 24, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 1; cancelation of claim(s) 2, 4-8, and 15; and addition of new claims 18-21. 
Applicants elected without traverse (i) sunitinib as the elected antiangiogenic agent species, (ii) TH-302 as the elected hypoxia activated prodrug species, and (iii) pancreatic neuroendocrine tumor as the elected cancer species in the reply filed on March 1, 2019.  The requirement is still deemed proper.  The Examiner notes that the claims have been amended to read on the elected species pancreatic neuroendocrine tumor.  Thus, examination is directed to the elected cancer species.   Claim(s) 9-12 remain withdrawn.  New claim 19 reads on the elected species and thus is presently under examination.
New claims 18-21 are directed to a nonelected species.  Thus, claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 1, 2019.
Claims 1, 3, 13, 14, 16, and 17 are presently under examination as they relate to the elected species: sunitinib, TH-302, and pancreatic neuroendocrine tumor.

Priority
The present application is a continuation of US Application No. 13/809,135 filed July 24, 2013; which is a national stage entry of PCT/US11/43594 filed on July 11, 2011; which claims benefit of U.S. Provisional Application No. 61/363,610 filed on July 12, 2010; U.S. Provisional Application No. 61/470,412 filed on March 31, 2011; and U.S. Provisional Application No. 61/470,812 filed on April 1. 2011. The effective filing date of the instant application is July 12, 2010.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.


New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 13, 14, 16, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matteucci et al (WO 2007/002931 A2, cited in the IDS) in view of Marks et al (US 2008/0255029 A1, cited in a previous Office Action) and Kulke et al (J Clin Oncol, 2008; 26(20):3403-3410, cited in a previous Office Action).
Regarding claims 1, 13, 14, and 17, Matteucci teaches a method of treating cancer comprising administering a therapeutically effective amount of a phosphoramidate alkylator prodrug in combination with at least another anti-cancer agent [0029].  Matteucci teaches the phosphoramidate alkylator prodrug can be used to treat islet cell tumor [0297].  Islet cell tumor is equivalent to the elected cancer species, pancreatic neuroendocrine tumor as evidenced by Pereira et al (Eur Radiol, 2003; 13:2133-2146).  Pereira teaches neuroendocrine tumors of the pancreas are rare neoplasms arising predominantly from the pancreatic islets of Langerhans and are thus known as islet cell tumors (abstract).  Matteucci teaches in one embodiment of the invention provides a method of treating cancer by administering a phosphoramidate alkylator prodrug with a cancer treatment regimen using at least a nitrosourea alkylator; wherein the nitrosourea alkylator is streptozocin which is used to treat pancreatic islet cell carcinoma [0361].  Thus, Matteucci teaches a method of treating a pancreatic neuroendocrine tumor comprising a phosphoramidate alkylator prodrug in combination with an anti-cancer agent.  The compounds taught by Matteucci are hypoxia activated phosphoramidate alkylator prodrugs [0006] and include compound 25 (claim 37): 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

which corresponds to the elected hypoxia activated prodrug species, TH-302, as evidenced by the instant specification [0053]. 
	Matteucci does not explicitly teach the additional anti-cancer agent is the elected sunitinib.
	However, Marks teaches neuroendocrine tumor treatment (title) and a preferred anticancer drug as a second drug substance in endocrine tumor treatment includes streptozotocin and SU011248 [0198], which is equivalent to the instantly elected sunitinib [0194].  
Kulke teaches the highly vascular nature of neuroendocrine tumors led to initial interest in angiogenesis inhibition as a treatment modality in this disease (page 3403, right, last paragraph); inhibition of VEGFR with function-blocking antibodies disrupted tumor growth in a mouse pancreatic neuroendocrine tumor model, providing further support for this hypothesis of autocrine activation of the VEGF pathway may promote tumor growth (page 3404, left 1st paragraph); sunitinib is a small-molecule kinase inhibitor with activity against VEGFR-1,2,3 (page 3404, left, 2nd paragraph); and the mechanism of action of sunitinib in neuroendocrine tumors remains unclear, inhibitors of the VEGF pathway are generally thought to exert their antitumor effects indirectly by targeting endothelial cells and inhibiting tumor angiogenesis (page 3409, left, 3rd paragraph).  Thus, Kulke establishes that sunitinib may function as antiangiogenic agent in neuroendocrine tumors.
Moreover, Kulke teaches sunitinib has antitumor activity in pancreatic neuroendocrine tumors (Abstract, Conclusion); this multicenter, phase II study demonstrated that sunitinib is associated with antitumor activity in patients with advanced neuroendocrine tumors; the ORR (objective response rate) was greater in patients with pancreatic neuroendocrine tumors (16.7%) than in patients with carcinoid tumors (2.4%); and in both patient populations, administration of sunitinib was associated with preserved quality of life (page 3406, left, 1st paragraph).  
Since Matteucci teaches a method of treating a pancreatic neuroendocrine tumor comprising a phosphoramidate alkylator prodrug, including TH-302 in combination with an anti-cancer agent, wherein the anticancer agent is streptozocin, and since Marks teaches that streptozocin and sunitinib are suitable second drug agents in methods of treating neuroendocrine tumor; and Kulke teaches sunitinib has antitumor activity in pancreatic neuroendocrine tumors and is associated with preserved quality of life, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute streptozocin for another sunitinib with an expectation of success, since the prior art establishes that both are suitable second agents in treating neuroendocrine tumors.
Alternatively, it would be prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to produce a composition comprising TH-302 taught by Matteucci to further comprise sunitinib as taught by Marks and Kulke.  One would have been motivated to do so because of each of the compounds have been individually taught in the prior art to be suitable for the treatment of pancreatic neuroendocrine tumor.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining TH-302 with sunitinib, one would have achieved a composition for use in a method of treating pancreatic neuroendocrine tumor.
Secondly, the strongest rationale for combining references is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.  In re Sernaker, 702 F.2d 989, 994-995, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  In the instant case, the prior art establishes that sunitinib is a known to be utilized as a second agent in methods of treating neuroendocrine tumors and sunitinib associated with preserved quality of life.  Accordingly, the skilled artisan would expect a superior beneficial result from a TH-302 and sunitinib, given that sunitinib is taught in combination with other anti-cancer treatments for treating pancreatic neuroendocrine tumors and is associated with preserved quality of life.  

Regarding the limitation obtaining a tumor sample from said cancer patient and measuring the tumor to provide a measure of hypoxia in the tumor and if hypoxia is identified in the tumor first administering an antiangiogenic agent and then administering a hypoxia activated prodrug to said patient, Matteucci teaches the disclosed phosphoramidate alkylator prodrugs having hypoxic cytotoxicity which are up to a million fold, up to 10,000 fold, and up to 1000 fold less toxic in corresponding normoxic cells [0024]; for effective tumor therapy, a hypoxia activated prodrug should be much less toxic to healthy normoxic cells compared to hypoxic tumor cells; in some embodiments, the hypoxia activated prodrugs of the invention are less active and less toxic to normoxic cells than hypoxic cells; when such a prodrug of the invention encounters the hypoxic, reducing environment within solid tumor tissue, reduction of the bioreductive group causes dissociation of the phosphoramidate alkylator or the active cytotoxin; the phosphoramidate alkylator is released within the tumor zone and can more easily penetrate the hypoxic region of the solid tumor [0092].  Matteucci further teaches the assessment of the effectiveness of a compound can therefore be evaluated on a number of different levels; the effect of the compound alone can be compared to cells in monolayer culture versus intact spheroids; the hypoxic fraction of the spheroid can be modulated by varying the concentration of O2 of the equilibrating gas and therefore change the ratio of the aerobic and hypoxic compartments; HAP's can be combined with other chemotherapeutic agents that either target only the outer aerobic cells or are able to target the entire spheroid. The expected cell kill can be predicted by knowing the hypoxic fraction and the expected cell kill of each of the monotherapies [0245].  Thus, Matteucci teaches measuring the hypoxic fraction is a method of determining the effectiveness of the phosphoramidate alkylator prodrug treatment.  It would have been prima facie obvious to one of ordinary skill in the art to measure the hypoxic fraction of the cancer prior to first administration of the antiangiogenic agent since the prior art teaches this as a method of determining the effectiveness of the compound.  Moreover, it would have been prima facie obvious to one of ordinary skill in the art to administer the antiangiogenic agent to further induce hypoxia prior to administering the phosphoramidate alkylator prodrug since the prior art teaches the phosphoramidate alkylator prodrug have hypoxic cytotoxicity which are up to a million fold, up to 10,000 fold, and up to 1000 fold less toxic in corresponding normoxic cells and are less active and less toxic to normoxic cells than hypoxic cells.
Regarding the limitation wherein the first administration of the hypoxia activated prodrug occurs only after administration of the antiangiogenic agent has resulted in an increased hypoxic and the regimen of instant claim 3, the cited art do not explicitly teach a method wherein the first administration of the hypoxia activated prodrug occurs only after administration of the antiangiogenic agent or wherein the first administration of the hypoxia activated prodrug is at least 7 days after the first administration of the antiangiogenic agent.     
However, Matteucci et al teach a phosphoramidate alkylator prodrug is “co-administered” with another agent when a phosphoramidate alkylator prodrug and Agent are administered as part of the same course of therapy; and in one embodiment, a phosphoramidate alkylator prodrug is administered after the initiation or completion of the other cancer therapy [0331].  Matteucci et al teach when a phosphoramidate alkylator prodrug is used in combination with one or more of the additional therapies, a phosphoramidate alkylator prodrug and additional therapy can be administered at the same time or can be administered separately; for example, if a phosphoramidate alkylator prodrug is administered with an additional chemotherapeutic agent, the two agents can be administered simultaneously or can be administered sequentially with some time between administrations; and one of skill in the art will understand methods of administering the agents simultaneously and sequentially and possible time periods between administration [0336].  Matteucci et al teach a combination therapy with phosphoramidate alkylator prodrug wherein the phosphoramidate alkylator prodrug is not administered prior to treatment with a chemotherapeutic, but rather is administered within a few days to a week after initiation of treatment with the chemotherapeutic agent [0374].  Thus, Matteucci establish a method of treating cancer wherein the subject is treated with an additional therapy and subsequently treated with a phosphoramidate alkylator prodrug; that methods of administering agents sequentially and possible time periods between administrations are known in the art; and that methods of treating cancer wherein the prodrug is administered a week (which corresponds to at least 7 days) after treatment with a chemotherapeutic agent were known in the art.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to administer TH-302 and sunitinib to treat a pancreatic neuroendocrine tumor, wherein the TH-302 is administered a week after the treatment with sunitinib in view of the teachings of Matteucci.  The Examiner notes that in view of claim 3, which depends from and thus incorporates all the limitations of claim 1, first administering the TH-302 a week after initiation of the chemotherapeutic agent has been construed as reading on administering the TH-302 after the antiangiogenic agent has resulted in an increased hypoxic fraction of the cancer, since the increased hypoxic fraction of the cancer is a result of administration of the antiangiogenic drug.
Similarly, regarding claim 16, Matteucci teaches the phosphoramidate alkylator prodrug is administered once a week for four weeks [0311]; a phosphoramidate alkylator prodrug is "co-administered" with another anticancer agent (also referred to herein as, "Agent") when a phosphoramidate alkylator prodrug and Agent are administered as part of the same course of therapy; in one embodiment, a phosphoramidate alkylator prodrug is first administered prior to administration of the Agent, (i.e., the initiation of the other cancer therapy), and treatment with a phosphoramidate alkylator prodrug is continued throughout the course of administration of the Agent (i.e., the course of the other therapy) [0331].  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to administer TH-302 and sunitinib to treat a pancreatic neuroendocrine tumor, wherein the TH-302 is once a week after or during the treatment with sunitinib in view of the teachings of Matteucci.

Furthermore, though the cited prior art is silent on the precise dosing cycle regimens of hypoxia activated prodrug and anticancer agent as recited in claim 3 of the instant application (i.e. the hypoxia activated prodrug is administered  is administered at least 7 days after the first administration of the antiangiogenic agent and wherein the hypoxia activated prodrug is administered once a week), the optimum sequential administration and time period between administrations to treat a cancer, such as pancreatic neuroendocrine tumor with the combination of the presently claimed active agents would have been a matter well within the insight of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as the route of administration, pharmacological considerations, such as the activity, efficacy, pharmacokinetics and toxicology profiles of the combination regimen, as well as the age, weight, sex, diet and medical condition of the patient, and the severity of the condition. Thus, the sequential application and dosing periods that would have been employed would have varied widely and, in the absence of evidence to the contrary, the currently claimed specific sequential application and dosing periods are not seen to be inconsistent with those that would have been determined by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed sequential application and dosing periods, the determination of the optimum or workable frequency of administration given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (“[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  
Thus, resulting in the practice of the method of claims 1, 3, 13, 14, 16 and 17 with a reasonable expectation of success.
Response to Arguments
Applicant's arguments have been fully considered but are not persuasive.
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself, so only those arguments not addressed in the rejection are being considered below:

Applicant argues:
Applicants submit that the improved treatment results achieved by the claimed methods derive from the cancer having an increased hypoxic fraction at the time of first administration of the hypoxia activated prodrug, resulting from the initial administration of the antiangiogenic agent, as compared to the hypoxic fraction of the same cancer in the case where the hypoxia- activated prodrug is administered first or administered prior to the time the antiangiogenic's anti-vascular effects have manifested in the tumor.  Applicant's respectfully submit that none of the cited references alone or in combination disclose or suggest (i) obtaining a tumor sample from said cancer patient and measuring the tumor to provide a measure of hypoxia in the tumor; (ii) if hypoxia is identified in the tumor first administering an antiangiogenic agent and then administering a hypoxia activated prodrug to said patient.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Matteucci teaches the disclosed phosphoramidate alkylator prodrugs having hypoxic cytotoxicity which are up to a million fold, up to 10,000 fold, and up to 1000 fold less toxic in corresponding normoxic cells; for effective tumor therapy, a hypoxia activated prodrug should be much less toxic to healthy normoxic cells compared to hypoxic tumor cells; in some embodiments, the hypoxia activated prodrugs of the invention are less active and less toxic to normoxic cells than hypoxic cells; when such a prodrug of the invention encounters the hypoxic, reducing environment within solid tumor tissue, reduction of the bioreductive group causes dissociation of the phosphoramidate alkylator or the active cytotoxin; the phosphoramidate alkylator is released within the tumor zone and can more easily penetrate the hypoxic region of the solid tumor.  Matteucci further teaches the expected cell kill can be predicted by knowing the hypoxic fraction and the expected cell kill of each of the monotherapies.  Thus, Matteucci teaches measuring the hypoxic fraction is a method of determining the effectiveness of the phosphoramidate alkylator prodrug treatment and predicting the expected cell kill.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art to measure the hypoxic fraction of the cancer prior to first administration of the antiangiogenic agent since the prior art teaches this as a method of determining the effectiveness of the compound.  Moreover, it would have been prima facie obvious to one of ordinary skill in the art to administer the antiangiogenic agent to further induce hypoxia prior to administering the phosphoramidate alkylator prodrug since the prior art teaches the phosphoramidate alkylator prodrug have hypoxic cytotoxicity which are up to a million fold, up to 10,000 fold, and up to 1000 fold less toxic in corresponding normoxic cells and are less active and less toxic to normoxic cells than hypoxic cells.
Furthermore, it is not unexpected that the TH-302 is more effective after inducing greater hypoxic fraction with an antiangiogenic agent, since the prior art teaches the phosphoramidate alkylator compounds, including TH-302, are activated when they encounter the hypoxic, reducing environment within solid tumor tissue and that these compounds have high hypoxic cytotoxicity.



Conclusion
Claims 1, 3, 13, 14, 16, and 17 are rejected.
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628